Citation Nr: 0127522	
Decision Date: 12/19/01    Archive Date: 12/28/01

DOCKET NO.  00-23 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post 
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Ferrandino, Associate Counsel

INTRODUCTION

The veteran had active service from August 1967 to February 
1970.

This appeal arises from the September 2000 rating decision 
from the Department of Veterans Affairs (VA) Huntington, West 
Virginia Regional Office (RO) that denied the veteran's claim 
for service connection for PTSD.  However, it is noted that 
the issue of entitlement to service connection for PTSD has 
been previously denied; therefore, the Board is required to 
make an independent determination as to whether the evidence 
is new and material.  Thus the issue has been recharacterized 
on the title page.

On October 3, 2001, a video teleconference hearing was held 
before the undersigned.  At the hearing, the veteran 
indicated that he was accepting the video teleconferencing 
hearing in lieu of an in-person hearing.  A transcript of the 
hearing is of record.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal on the issue of new and material 
evidence has been obtained by the RO.

2.  By rating decision dated in November 1999, the RO 
determined that there was no new and material evidence to 
reopen the claim for service connection for an acquired 
psychiatric disorder to include PTSD.  The notice letter 
regarding that decision was sent in that same month. 

3.  The veteran did not file a timely disagreement to that 
determination, and it became final.

4.  The additional evidence submitted in connection with the 
application to reopen the claim has not been considered 
previously and is so significant that it must be considered 
with all the evidence of record to fairly decide the claim 
for service connection for PTSD.


CONCLUSIONS OF LAW

1.  The November 1999 decision of the regional office that 
determined that there was no new and material evidence to 
reopen the claim for service connection for an acquired 
psychiatric disorder to include PTSD is final.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302 (2001).

2.  Evidence received since the November 1999 RO decision is 
new and material, and, thus, the claim for service connection 
for PTSD is reopened.  38 U.S.C.A. §§ 5103A, 5108 (West 1991 
and Supp. 2001); 38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA), was signed into law.  
38 U.S.C.A. § 5100 et. seq. (West Supp. 2001).  To implement 
the provisions of the law, VA promulgated regulations 
published at 66 Fed. Reg. 45, 620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  
The amendments to 38 C.F.R. § 3.156(a), 3.159(c) and 
3.159(c)(4)(iii) apply to any claim to reopen a finally 
decided claim received on or after August 29, 2001.  As the 
present appeal was initiated prior to that date, it will be 
decided under the older version of 38 C.F.R. § 3.156 detailed 
below. 

It was noted in the VCAA that, with respect to previously 
disallowed claims, "[n]othing in (38 U.S.C.A. § 5103A) shall 
be construed to require the Secretary to reopen a claim that 
has been disallowed except when new and material evidence is 
presented or secured, as described in (38 U.S.C.A. § 5108)."  
38 U.S.C.A. § 5103A(f) (West Supp. 2001).  Therefore, the 
recent change to the law has not modified the requirement 
that a previously denied claim may not be reopened and 
readjudicated unless, and until, there has been a finding 
that new and material evidence has been submitted.  Thus, it 
is necessary that the case be adjudicated initially on the 
issue of whether new and material evidence is of record to 
reopen the claims.  If it is determined that such evidence 
has been presented, the claim will be reopened, any required 
development would be undertaken.  Elkins v. West, 12 Vet. 
App. 209 (1999).

A decision by the RO shall be final and binding on all field 
offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification of the decision.  A final and 
binding agency decision shall not be subject to revision on 
the same factual basis except by duly constituted appellate 
authorities or except where there is clear and unmistakable 
error in the decision.  38 U.S.C.A. § 7105 (West 1991); 38 
C.F.R. §§ 3.104, 20.1103 (2001).  

Section 5108 of Title 38 of the United States Code provides 
that, "[i]f new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim."  The regulations provide that new 
and material evidence means evidence not previously submitted 
to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).  

Current caselaw provides for the following analysis when a 
claimant seeks to reopen a final decision based on new and 
material evidence.  First, it must be determined whether new 
and material evidence has been presented under 38 C.F.R. § 
3.156(a).  Second, if new and material evidence has been 
presented, the merits of the claim must be evaluated after 
ensuring the duty to assist has been fulfilled.  See Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  

It is noted that the veteran has not been provided the laws 
and regulations regarding new and material claims.  In the 
November 2000 Statement of the Case regarding the current 
appeal, the RO noted that service connection for PTSD had 
been denied in November 1999 as there was no current 
diagnosis of PTSD, and currently there was evidence of a 
current diagnosis of PTSD; service connection was currently 
denied due to there being no showing that any reported 
stressor could be verified.  Therefore, it appears that the 
RO did consider the veteran's claim as a claim to reopen and 
reopened it.  The Board agrees with this analysis and as 
such, due to the decision in this case to reopen, find there 
is no prejudice to the veteran for any failure to provide the 
laws and regulations regarding new and material claims.  

In brief, the evidence in this case shows that the veteran 
served in Vietnam from January 1969 to July 1969 with Company 
D, 1st Battalion, 503d Infantry, 173d Airborne Bde.  Service 
medical records show no history, treatment, or diagnoses of a 
psychiatric disability.  In July 1970, the veteran filed a 
claim for service connection for a nervous condition.  
Service connection for a nervous condition was denied by 
rating action of October 1970, with notice to the veteran 
that same month.  It was held that service medical records 
failed to reveal any psychiatric disorder in service, and 
that the separation examination was normal in pertinent part.  

In June 1999, the veteran filed a claim for service 
connection for an acquired psychiatric disorder to include 
PTSD and submitted statements regarding stressors.  By rating 
action of November 1999, it was determined that new and 
material evidence adequate to reopen to the claim for service 
connection for an acquired psychiatric disorder to include 
PTSD had not been submitted, as there was no current 
diagnoses of acquired psychiatric disability, PTSD, or any 
kind of nervous condition.  This is the last final decision 
on any basis.  Evidence received subsequent to the November 
1999 rating action includes a VA treatment record from 
February 2000 and a VA examination from July 2000 that 
include that the veteran reported stressors that occurred 
during combat service in Vietnam and diagnoses which included 
PTSD.  

The Board notes that the veteran submitted an Application for 
Compensation and Pension in March 2000, citing acquired 
psychiatric disorder including PTSD as the nature of the 
disease for which the claim was made.  While that claim was 
submitted within one year of the November 1999 RO decision, 
the Board notes that the new claim is just that, a "new" 
claim, and not a notice of disagreement as to the November 
1999 decision because it made no reference to any RO decision 
with which any disagreement was expressed and did not express 
an intent to appeal to the Board.  Crippen v. Brown, 9 Vet. 
App. 412, 424 (1996).  

The evidence submitted since the November 1999 rating action 
is sufficient to reopen the veteran's claim for service 
connection for PTSD as there is some evidence of a current 
diagnosis of PTSD based on reported in-service stressors as 
evidenced by the VA treatment record and examination from 
February 2000 and July 2000.  The evidence is new in that it 
has not been considered previously and it is not cumulative 
of evidence already of record.  It is also material as it 
bears directly and substantially upon the matter under 
consideration and is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Hence, the claim for service connection for PTSD is reopened 
by new and material evidence.

Having found that the evidence is new and material and must 
be considered in conjunction with all the evidence of record, 
the VA has a duty to assist the veteran in the development of 
facts pertaining to his claim.  This includes obtaining 
relevant private and VA medical records and providing the 
veteran with VA examinations, where such examinations may 
substantiate entitlement to the benefit sought.  See 
38 U.S.C.A. § 5103A (West Supp. 2001) for the specific 
requirements for developing claims.  There have also been 
final regulations promulgated to implement the new law.  See 
66 Fed. Reg. 45,620-32 (August 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326).  They are 
for consideration now that the claim has been reopened.


ORDER

To the extent that new and material evidence has been 
submitted to reopen the claim for service connection for 
PTSD, the appeal is granted.


REMAND

As to the issue of entitlement to service connection for post 
traumatic stress disorder (PTSD), in this case, a diagnosis 
of PTSD has been provided; however, it does not appear that 
all of the veteran's reported stressors have been verified.  
The veteran has reported that his stressors occurred during 
his combat service in Vietnam.  As noted above, the veteran's 
service personnel records show that he served in Vietnam from 
January 1969 to July 1969 with Company D, 1st Battalion, 503d 
Infantry, 173d Airborne Bde.  Awards and decorations received 
include National Defense Service Medal, Parachute Badge, 
Vietnam Service Medal, Overseas Service Bar, and Republic of 
Vietnam Campaign Medal with Device 60.  

The RO reported in the November 2000 Statement of the Case 
that the veteran reported as one of his stressors that a 
soldier named "Dewey" had been killed while they were both 
in Vietnam; however, a search for a soldier named "Dewey" 
failed to identify any such soldier.

However, it is unclear whether morning reports or other 
records were attempted to be obtained to verify other 
stressors reported by the veteran or to verify his reported 
combat experience.  Therefore, another attempt should be made 
to obtain more detailed information from the veteran 
concerning his stressors.  Thereafter, the U.S. Armed 
Services Center for Research of Unit Records (USASCRUR) 
should be contacted in order to verify the veteran's alleged 
stressors or combat service.  If the veteran engaged in 
combat with the enemy or if an alleged stressor is verified, 
an additional VA psychiatric examination should be provided 
if necessary, and the veteran's claim should be readjudicated 

The determination of whether a veteran was engaged in combat 
with the enemy is particularly significant in PTSD cases.  In 
making this determination, consideration must be given to the 
provisions of 38 U.S.C. § 1154(b) that specifically allow 
combat veterans, in certain circumstances, to use lay 
evidence to establish service incurrence of a disease or 
injury by relaxing the evidentiary requirements for 
adjudication of certain combat-related VA-disability-
compensation claims, as to the evidence that a claimant must 
submit in order to establish service connection of a disease 
or injury.  

In determining whether the advantages of section 1154(b) 
should be afforded a veteran, the United States Court of 
Veterans Appeals has noted that the Board "must make 
specific findings of fact as to whether or not the veteran 
was engaged in combat ... [and] must provide adequate reasons 
or bases for its finding, including a clear analysis of the 
evidence which it finds persuasive or unpersuasive with 
respect to that issue."  The Court has also held that a 
determination of combat status is to be made "on the basis 
of the evidence of record", and that section 1154(b) itself 
"does not require the acceptance of a veteran's assertion 
that he was engaged in combat".  Furthermore, the Court has 
held that combat status may be determined "through the 
receipt of certain recognized military citations or other 
supportive evidence".  In this regard, the Court has 
observed that the phrase "other supportive evidence" serves 
to provide an almost unlimited field of potential evidence to 
be used to "support" a determination of combat status.  In 
summary, in determining whether this particular veteran 
engaged in combat, consideration must be given to his own 
sworn testimony that he had engaged in combat; the fact that 
it was reported that he was involved in a battle or campaign 
(the Court has held that this may be a relevant 
consideration); and the application of the benefit-of-the-
doubt rule.  Thereafter, a direct finding must be made as to 
combat status.  See Gaines v. West, 11 Vet. App. 353 (1998).

The RO's attention is directed to the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475,114 Stat. 2096, 
(the Act) which was signed by the President on November 9, 
2000.  The Act made several changes to Chapter 51 of Title 
38, United States Code.  Perhaps most significantly, it added 
a new section 5103A, (38 U.S.C.A. § 5103A (West Supp. 2001)) 
which defines VA's duty to assist a claimant in obtaining 
evidence necessary to substantiate the claim and eliminated 
from section 5107(a) the necessity of submitting a well-
grounded claim to trigger the duty to assist.  Id. §§ 3(a), 
4, at 2097-98.  With regard to the duty to assist, VA must 
obtain relevant private and VA medical records and provide 
the veteran with VA examinations, where such examinations may 
substantiate entitlement to the benefit sought.  On Remand, 
the RO must assure that the provisions of this new Act are 
complied with to the extent they apply to the instant issues.  
There have also been final regulations promulgated to 
implement the new law.  See 66 Fed. Reg. 45,620-32 (August 
29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326).  These too are for application by the RO 
on remand.

Accordingly, the case is REMANDED to the RO for the 
following:

1.   The RO must review the claims file 
and ensure that all notification and 
development actions required by 
38 U.S.C.A. § 5103A (West Supp. 2001) and 
the new regulations are completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures are fully complied 
with and satisfied. 

2.  The RO should contact the veteran and 
obtain the names and addresses of all 
health care providers (VA and private) 
who treated him for PTSD (or any 
psychiatric pathology) since service, 
including from the Huntington, West 
Virginia VA Medical Center, including 
treatment records from social workers; 
and, if possible, any records if the 
veteran had psychiatric treatment during 
a period of incarceration.  Thereafter, 
the RO should obtain legible copies of 
all records that have not already been 
obtained.  To the extent there is an 
attempt to obtain records that is 
unsuccessful, the claims folder should 
contain documentation of the attempts 
made.  The veteran and his representative 
should also be informed of the negative 
results. 

3.  It is noted that the veteran has 
alleged stressors including that during 
his combat service in Vietnam, he almost 
died when a grenade almost went off where 
he and his buddies were; he lay in a rice 
paddy on manure and urine while being 
shot at during an ambush; he was exposed 
to numerous sniper fire fights and night 
bush attacks while stationed at LZ 
English; a soldier named Dewey was killed 
at LZ English; and a soldier named 
Skinner was killed.

I.  Therefore, the RO should request 
whether the veteran has any 
additional information regarding the 
stressors that he alleges he was 
exposed to in service, this should 
include as much detail as possible 
regarding the specific details of 
the claimed stressors such as who, 
what, where, and when regarding the 
stressors, dates, places, detailed 
descriptions of events, and 
identifying information concerning 
any other individuals involved in 
the events including their full 
names, rank, units of assignment, or 
any other identifying detail.  The 
time periods in question should also 
be set forth with sufficient 
specificity to allow a search to be 
made.

II.  Thereafter, if sufficient 
information regarding any stressor 
is presented, the RO should contact 
the U. S. Armed Services Center for 
Research of Unit Records (USASCRUR), 
or other appropriate agency, in an 
attempt to corroborate such 
stressors.  The veteran's statements 
regarding descriptions of the 
stressors should be provided this 
organization.  Any USASCRUR report 
or response obtained should be 
associated with the claims file. 

III.  The RO should contact the 
National Personnel Records Center or 
other appropriate organization and 
attempt to obtain copies of unit 
morning reports and DA Form 1 for 
the time period in question for the 
veteran's unit.  If the names of any 
injured or killed are supplied, 
daily personnel actions should be 
reviewed for the period in question.  

IV.  Thereafter, the RO should make 
a determination as to whether the 
veteran engaged in combat or if any 
additional alleged stressor is 
verified.  

V.  Following completion of the 
above action, if the most recent VA 
examination in July 2000 is deemed 
insufficient to resolve the 
veteran's claim, the veteran should 
be afforded a new VA examination by 
a psychiatrist.  The examination 
should be performed by a different 
provider than the one who performed 
the July 2000 examination and who is 
also the veteran's treating 
physician.  

It is imperative that the examiner 
review the claims folder prior to 
the examination and that all 
indicated psychological testing is 
undertaken, including, if deemed 
necessary, an MMPI and Mississippi 
Combat Inventory Scale.  If it is 
determined that psychological 
testing is not indicated, the 
examiner should note a rationale for 
the determination.  The psychiatrist 
should then render an opinion as to 
whether the appellant currently 
suffers from PTSD.  It should also 
be noted whether a current diagnosis 
of PTSD is linked to a specific 
corroborated stressor event 
experienced while in service 
pursuant to the diagnostic criteria 
set forth in Diagnostic And 
Statistical Manual of Mental 
Disorders (DSM-IV).  If a diagnosis 
of PTSD is rendered, the examiner 
should specify the stressor(s) upon 
which the diagnosis is based and 
provide all factors upon which the 
diagnosis was made.  If the examiner 
disagrees or agrees with any other 
opinion of record, it would be 
helpful if the reasons were 
specified.

4.  After completion of the requested 
development, the RO should review the 
veteran's claims on the basis of all the 
evidence of record.  If the action taken 
remains adverse to the veteran, he and 
his representative should be furnished a 
Supplemental Statement of the Case.  The 
SSOC should include a discussion of all 
evidence received since the last 
statement of the case was issued.  The 
veteran and his representative should 
then be afforded an opportunity to 
respond.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

 



